Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kevin Wingate (Reg. No.  38662) per email communication on 04/09/2021 following a telephone interview on 04/07/2021. The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 02/08/2021).
Claim Amendments:
Claim 43. A method performed by a wireless device in a wireless communication system, the method comprising: 
receiving, from a network node in the wireless communication system, an indication of whether a transmit signal is to be transmitted with a guard interval, wherein the indication is based on: 
an increase of power levels between a first pair of consecutive symbols of a series of symbols, the increase being at least equal to or above a predefined first threshold, and a decrease of power levels between a second pair of consecutive symbols of the series of symbols, the decrease being at least equal to or above a predefined second threshold,
wherein the first pair of consecutive symbols and the second pair of consecutive symbols are consecutive pairs; and 
in response to the received indication, determining whether to transmit the transmit signal with the guard interval, wherein in response to determining that the transmit signal is to be transmitted with the guard interval: 
generating the transmit signal comprising the series of symbols, including the first pair of consecutive symbols and the second pair of consecutive symbols that are to be transmitted at different power levels, with power ramping to occur over respective power transition periods between the first pair of consecutive symbols and between the second pair of consecutive symbols; and 
transmitting the transmit signal with the guard interval overlapping at least partly with the respective power transition periods.  
44.  A wireless device in a wireless communication system, the wireless device comprising: 
processing circuitry; and 
memory containing instructions executable by the processing circuitry whereby the wireless device is operative to: 
receive, from a network node in the wireless communication system, an indication of whether a transmit signal is to be transmitted with a guard interval, wherein the indication is based on: 
an increase of power levels between a first pair of consecutive symbols of a series of symbols, the increase being at least equal to or above a predefined first threshold, and a decrease of power levels between a second pair of consecutive symbols of the series of symbols, the decrease being at least equal to or above a predefined second threshold,
wherein the first pair of consecutive symbols and the second pair of consecutive symbols are consecutive pairs; and 
in response to the received indication, determine whether to transmit the transmit signal with the guard interval, wherein in response to a determination that the transmit signal is to be transmitted with the guard interval, the wireless device is further operative to: 
generate the transmit signal comprising the series of symbols, including the first pair of consecutive symbols and the second pair of consecutive symbols that are to be transmitted at different power levels, with power ramping to occur over respective power transition periods between the first pair of consecutive symbols and between the second pair of consecutive symbols; and transmit the transmit signal with the guard interval overlapping at least partly with the respective power transition periods.  
54. A method performed by a network node in a wireless communication system, the method comprising: determining whether a wireless device in the wireless communication system is to transmit a signal with a guard interval based on: 
an increase of power levels between a first pair of consecutive symbols of a series of symbols,  the increase being at least equal to or above a predefined first threshold, and a decrease of power levels between a second pair of consecutive symbols of the series of symbols, the decrease being at least equal to or above a predefined second threshold, 
wherein the first pair of consecutive symbols and the second pair of consecutive symbols are consecutive pairs; and 
in response to determining that the wireless device is to transmit the signal with the guard interval, transmitting, to the wireless device, an indication of whether the wireless device is to transmit the signal with the guard interval, wherein in response to transmitting the indication that the wireless device is to transmit the signal with the guard interval:
 receiving the signal having the series of symbols and with the guard interval overlapping at least partly with respective power transition periods; and 
obtaining the series of symbols from the received signal, including the first pair of consecutive symbols and the second pair of consecutive symbols transmitted at different power levels, with power ramping occurring over the respective power transition periods between the first pair of consecutive symbols and between the second pair of consecutive symbols.  
55. A network node in a wireless communication system, the network node comprising: processing circuitry; and memory containing instructions executable by the processing circuitry whereby the network node is operative to: 
determine whether a wireless device in the wireless communication system is to transmit a signal with a guard interval based on: 
an increase of power levels between a first pair of consecutive symbols of a series of symbols, the increase being at least equal to or above a predefined first threshold, and a decrease of power levels between a second pair of consecutive symbols of the series of symbols, the decrease being at least equal to or above a predefined second threshold,
wherein the first pair of consecutive symbols and the second pair of consecutive symbols are consecutive pairs; and 
in response to a determination that the wireless device is to transmit the signal with the guard interval, transmit, to the wireless device, an indication of whether the wireless device is to transmit the signal with the guard interval, wherein in response to the transmission of the indication that the wireless device is to transmit the signal with the guard interval, the network node is further operative to: 
receive the signal having the series of symbols and with the guard interval overlapping at least partly with respective power transition periods; and 
obtain the series of symbols from the received signal, including the first pair of consecutive symbols and the second pair of consecutive symbols transmitted at different power levels, with power ramping occurring over the respective power transition periods between the first pair of consecutive symbols and between the second pair of consecutive symbols.  
Reasons for Allowance
Claims 43-52 and 54-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 43, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method performed by a wireless device in a wireless communication system, the method comprising: 
receiving, from a network node in the wireless communication system, an indication of whether a transmit signal is to be transmitted with a guard interval, wherein the indication is based on: 
an increase of power levels between a first pair of consecutive symbols of a series of symbols, the increase being at least equal to or above a predefined first threshold, and a decrease of power levels between a second pair of consecutive symbols of the series of symbols, the decrease being at least equal to or above a predefined second threshold,
wherein the first pair of consecutive symbols and the second pair of consecutive symbols are consecutive pairs; and 
in response to the received indication, determining whether to transmit the transmit signal with the guard interval, wherein in response to determining that the transmit signal is to be transmitted with the guard interval: 
generating the transmit signal comprising the series of symbols, including the first pair of consecutive symbols and the second pair of consecutive symbols that are to be transmitted at different power levels, with power ramping to occur over respective power transition periods between the first pair of consecutive symbols and between the second pair of consecutive symbols; and 
transmitting the transmit signal with the guard interval overlapping at least partly with the respective power transition periods.  
Note that the closest prior art Xiong et al. (US 20150085764, henceforth “Xiong”) discloses a user equipment (UE) receives signal which includes a reference signal component, a guard period component, and a transmission component. The reference signal component is configured to randomly select a sequence for a reference signal for transmission in an open device-to-device discovery packet. The guard period component is configured to determine a first symbol signal for transmission during a first symbol of the device-to-device discovery packet. The first symbol comprises a partially punctured symbol. The transmission component is configured to transmit the device-to-device discovery packet. The device-to-device discovery packet includes the first symbol having the partially punctured symbol and a reference signal based on the randomly selected sequence. In particular, Xiong fails to disclose or render obvious “an increase of power levels between a first pair of consecutive symbols of a series of symbols, the increase being at least equal to or above a predefined first threshold, and a decrease of power levels between a second pair of consecutive symbols of the series of symbols, the decrease being at least equal to or above a predefined second threshold, wherein the first pair of consecutive symbols and the second pair of consecutive symbols are consecutive pairs”. 
Note that the second closest prior art Narayan et al. (US 20120147795, henceforth “Narayan”) discloses a first wireless device generates symbols for transmission to another wireless device. Adaptive power control is applied to the transmissions, for example, at symbol or frame boundaries. When a transmit power gain adjustment exceeds a threshold, all or part of the gain adjustment may be performed on the generated symbols before the symbols are combined in an overlap-and-add process. Part of the gain adjustment may also be performed through adjustment of the power amplifier. When the gain adjustment does not exceed the threshold, all of the gain adjustment may be performed through adjustment of the power amplifier. Performing gain adjustment before the overlap-and-add process results in a lower spectral spread of the transmitted waveform and improved bandwidth utilization efficiency. In embodiments, the power adjustment techniques are used in FDD/OFDM systems or other systems where a plurality of symbols or frames is transmitted substantially continuously. In particular, Narayan fails to disclose or render obvious the same limitations (above) Xiong fails.
 	Regarding claims 44, 54 and 55, these claims contain similar features as recited in claim 43, thus is allowed for the same reason as stated above.
Regarding claims 45-52, and 56-63, these claims depend from claim 44, 54 and 55 respectively, thus are allowed for the same reason stated above for claim 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Andrew Lai can be reached on 571-272-9741. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411